Dear Mr. Perkins:
Please be advised that the office of the Attorney General is in receipt of your opinion request regarding the following question:
  Does Louisiana R.S. 14:95(G)(2) apply to out of state retired officers who now reside in Louisiana?
Louisiana R.S. 14:95(G)(2) states, "The provisions of this Section shall not apply to any law enforcement officer who is retired from full-time active law enforcement service with at least twelve years service upon retirement "  There is no indication that the legislature intended to specify that the service be completed within the state of Louisiana. By including "any" law enforcement officer, it is the opinion of this office that service need not have been completed within this state.
Furthermore, there are other requirements in order to fall within this exception, namely, at least twelve years of service, valid identification as retired law enforcement on their person, and proof of annual qualification in the use of firearms.  However, the annual qualification in the use of firearms must be completed within this state by the Council on Peace Officer Standards and Training.
It is the opinion of this office that any retired law enforcement is exempt from the illegal carrying of weapons, regardless of where the service was completed, provided that they have at least twelve years of service, have on their persons valid identification of such retirement, and annually qualify in the use of firearms within this state.
I hope this opinion has been helpful.  If I may be of further assistance, please do no hesitate to contact my office.  With warmest regards, I remain
Very Truly Yours,
                                      RICHARD P. IEYOUB Attorney General
                                   By: JAMES L. PIKER Assistant Attorney General